Gray, J.
By the conveyances from Stephen Howe to his sons, they became the owners of the real and personal property conveyed, as tenants in common; and by their contemporaneous agreement with and mortgage to him, they became jointly liable to pay his outstanding debts and to support him and his wife for life. There is no evidence that they ever agreed or intended to make this property partnership property, or this obligation a partnership obligation. If any partnership was ever created between them, (upon which we express no opinion,) it was, at most, in the profits and losses of carrying on the farm. Partnership in profits and losses does not necessarily imply partnership in the property out of which the profits and losses arise. Story on Part. §§ 27, 29, 56. French v. Styring, 2 C. B. (N. S.) 357. A partnership between sons in the family homestead, furniture, and other property connected with it, conveyed to them, by their father, or in a promise by them to him to pay his debts and support him and his wife, is too novel and extraordinary to be inferred without clear proof. It does not appear that any. stock or other property purchased since the original conveyance remains on hand. The farm, the household furniture, and so much of the farming utensils conveyed by the father to the sons as. still existed after the death of the parents, remained, as they had been from the time of the conveyance, the common, not the partnership, property of the sons. The few unpaid debts contracted by the father before the conveyance, as well as the physician’s bill for subsequent attendance on him and his wife, were not incurred in carrying on the partnership business, and would, have been as binding upon the sons, by virtue of their original *74agreement with their father, if no partnership had afterwards been entered into for carrying on the farm. There were therefore no partnership affairs or accounts remaining unsettled when this action was brought, and the only objection taken to its maintenance fails. Exceptions overruled.